Title: To James Madison from an Unidentified Correspondent, 4 November 1812
From: 
To: Madison, James


Sir.Philada. Novemr. 4th. 1812
In order to prosecute a war effectually in a republic it seems necessary the people should be willing to support it or otherwise when that is not the case, of consequence, or of course I would have said, Compulsion is inevitable. As there is a Scism among the people I shall propose an efficient mode easily effected on the indubitable principles of Justice partaking of both.
To observe our national and State Governments in opperation is an excellent school to learn the principles of representative establishments. The mode of representation in the national senate of two members from a State the time they serve &c. is perhaps as well as may be, but the representation is unjust as respects the states individually. New-York and Pennsylvania have but four members whereas the five New-England States, New-Jersey, and Delaware have fourteen altho’ taken altogether have not so many people as the other two.
Some of the States have refused to obey an evidently constitutional Law of the Union and ought therefore in Justice to be deprived of their State sovereignty, considered as mere territory of the United States and incorporated with some of the other States who pursue correct principles. This would be a good example for refractory states in future. It is not an unprecedented thing to alter the boundaries of territory and why should not the United States for the sake of a more just representation in Senate be fashioned to a more equal size say fifty thousand square miles, about an eligible size for them, or as near it as may be convenient and the nature of the case may admit of, considering also the probable future population.
In the State of Connecticut the people have it is said, some of them associated for the purpose of supporting the present just and unavoidable contest with Britain. Such associations ought to be set on foot in all the Tory States in the Union, the officers proposed to class the militia could take the signatures correctly, and in such States as have forfeited their sovereignty the Associators authorized to choose delegates to meet some patriotic State in Convention, if that State agrees to it, to modify its Constitution if thought necessary or form such a new one as they may agree upon to incorporate them into one and to disfranchise the nonassociators at least Until the close of the war but it would be more advisable if forever. If they will not support a war that could not be avoided on our part but with the loss of our independance as a Nation, A war which the Brittish had waged previous to our Government’s having declared it, they ought never to be entitled to elect nor be elected. During the revolutionary war when the Constitution of New-Jersey was formed none but Associators were allowed to vote for the delegates who composed the Convention who formed it how it was with respect to that in the other States I am not informed. The refugees being permitted to return after our revolutionary war and they and the Tories being admitted to the free full right of franchise, has ever since, been a principal cause of our political misfortunes.
If the old part of Massachusetts, Connecticut and Rhode Island could be given to the State of Vermont, The District of Maine to New-Hamshire⟨,⟩ New-Jersey to Pennsylvania, And if Virginnia would spare twenty thousand square miles of her territory to receive Maryland and little Delaware to be formed with it into one the representation in senate would be more just the power of the tories almost annihilated and other important advantages produced which to be brief I shall not notice considering it unnesesary. If the whole of it cannot be effected it may in part may-be and while Congress is taking a slice off the Missisippi territory why not give it to South Carrolina rather than Georgia which is large enough already. The territory not adjoining is but an unimportant consideration. When a State is pretty large, the people living somewhat remote from each other and possessing a diversity of political interests it is said they are in less danger from ambitious intrieguers colleagueing together and concerting measures dangerous and injurious to the well-being of the republic. I am &c. Yours.
